            Case 1:20-cv-07340-CM Document 4 Filed 11/17/20 Page 1 of 1



STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ZACARIAS MOUSSAOUI,

                                   Plaintiff,
                                                                    1:20-CV-7340 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 SAUDI PRINCE TURKI AL FAISAL AL SAUD,

                                   Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated September 14, 2020, the Court directed Plaintiff, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) and prisoner

authorization or pay the $400.00 in fees required to file a civil action in this Court. That order

specified that failure to comply would result in dismissal of this action. Plaintiff has not filed an

IFP application and prisoner authorization or paid the fees. Accordingly, this action is dismissed

without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     November 17, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
